dDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.
 Response to Arguments
Applicant’s arguments filed on July 14, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on July 14, 2022 has been entered.
The amendment of claims 1, 3, 5, 10-14 is acknowledged.
The cancelation of claims 2 and 4 are acknowledge.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki’459 (US 2020/0012459) and further in view of Otake’068 (US 2016/0295068) and Igarashi’734 (US 2015/0016734).
     With respect to claim 1, Yamazaki’459 teaches a non-transitory computer readable medium storing a support application program (Fig.2B, item 203) causing a computer installed an information processing device (Fig.1, item 101) to execute a process for supporting a printer 5connected to the information processing device, the process comprising: 
     in a case where a print instruction causing the printer to print an image is sent to a general-purpose print program pre-installed [regarding to the print data generating software 202 shown in Fig.2B] in an operating system of the information processing device, and in a job based on the print instruction [as shown in Fig.2B, the preview unit 206 receives the generated print data from the print data generating software 202 and then transmits it to the printing apparatus 102 for printing. The generated data is considered to include the print instruction], 
     10acquiring intermediate image data corresponding to the image to be printed according to the print instruction from the general-purpose print program [as shown in Fig.2B, the preview unit 206 receives the generated print data from the print data generating software 202 and then transmits it to the printing apparatus 102 for printing];      
     outputting print data so that the print data is transmitted from the information processing device to the printer [as shown in Fig.2B, the preview unit 206 receives the generated print data from the print data generating software 202 and then transmits it to the printing apparatus 102 for printing (paragraph 69)].  
     Yamazaki’459 does not teach a saving mode for reducing a usage amount of a colorant is selected; performing an adjustment for reducing a usage amount of colorant for the acquired intermediate image data; generating print data by rasterizing the adjusted intermediate image data; outputting the generated print data so that the print data is transmitted from the information process device to the printer.
     Otake’068 teaches a saving mode for reducing a usage amount of a colorant is selected [as shown in Fig.8, the toner reduction processing is being executed in step S805. Therefore, a saving mode for reducing a usage amount of a colorant is considered being selected in order to perform the toner reduction operation]; 
     performing an adjustment for reducing a usage amount of colorant for the acquired intermediate image data (Fig.8).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamazaki’459 according to the teaching of Otake’068 to perform operation to reduce toner required for printing because this will allow the printer to print more pages.
     The combination of Yamazaki’459 and Otake’068 does not teach generating print data by rasterizing the adjusted intermediate image data; outputting the generated print data so that the print data is transmitted from the information process device to the printer.
     Igarashi’734 teaches generating print data by rasterizing the intermediate image data (paragraph 22); 
     outputting the generated print data so that the print data is transmitted from the information process device to the printer (paragraph 21).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamazaki’459 and Otake’068 according to the teaching of Igarashi’734 to rasterize the image data which has been performed the toner reduction processing (Fig.8, step S805 in Otake’068) and then to transmit the rasterized image data to be printer for printing (generating print data by rasterizing the adjusted intermediate image data; outputting the generated print data so that the print data is transmitted from the information process device to the printer) because this will allow a printer to perform printing and save toner more effectively.
     With respect to claim 3, which further limit claim 1, the combination of Yamazaki’459, Otake’068 and Igarashi’734 does not teach wherein in the generating, the print data in which the usage amount of the colorant is reduced is generated based on the intermediate image data adjusted in the adjustment.  
     Since Otake’068 has suggested to configure a print job to be printed with toner save (Fig.8) and Igarashi’734 has suggested to rasterize the image data and then to generate print data to be printed by a printer (paragraphs 21 and 22), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to rasterize the image data associated with the print job having the toner saving configuration and then to generate the print data to be transmitted to the printer for printing according to the rasterized image data (wherein in the generating, the print data in which the usage amount of the colorant is reduced is generated based on the intermediate image data adjusted in the adjustment) because this will allow the print job to be printed more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamazaki’459, Otake’068 and Igarashi’734 to rasterize the image data associated with the print job having the toner saving configuration and then to generate the print data to be transmitted to the printer for printing according to the rasterized image data (wherein in the generating, the print data in which the usage amount of the colorant is reduced is generated based on the intermediate image data adjusted in the adjustment) because this will allow the print job to be printed more effectively
     With respect to claim 8, which further limits claim 1, the combination of Yamazaki’459 and Igarashi’734 does not teach wherein in the transmitting of the print data by the information processing device, the print data transmitted to the printer is accompanied with a command of an instruction for saving the colorant.  
     Otake’068 teaches wherein in the transmitting of the print data by the information processing device, the print data transmitted to the printer is accompanied with a command of an instruction for saving the colorant (paragraphs 21 and 22, and Fig.8).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamazaki’459 according to the teaching of Otake’068 to perform operation to reduce toner required for printing because this will allow the printer to print more pages.
     With respect to claim 11, Yamazaki’459 teaches an information processing device (Fig.1, item 101) comprising a computer, 
     wherein an operating system of the information processing device includes a general-purpose print program [regarding to the print data generating software 202 shown in Fig.2B] that is a pre-installed program, 
     25a support application program available [regarding to the integrated extension application 203  shown in Fig.2B] for printing using a printer (Fig.2B, item 102) connected to the information processing device is installed in the information processing device (Fig.2B), and 
     the computer executes: in a case where a print instruction causing the printer to print an image is output to the general-purpose print program [regarding to the print data generating software 202 shown in Fig.2B], and in a job based on the print instruction (Fig.2B), 
     outputting print data which is generated by rasterizing the intermediate 15image data so that the print data is transmitted from the information processing device to the printer [as shown in Fig.2B, the preview unit 206 receives the generated print data from the print data generating software 202 and then transmits it to the printing apparatus 102 for printing (paragraph 69)].  
     Yamazaki’459 does not teach a saving mode 30for reducing usage amount of a colorant is selected, an intermediate adjustment process of acquiring intermediate image data corresponding to the image to be printed according to the print instruction from the general- purpose print program and performing an adjustment for reducing the usage amount of the20 colorant for the acquired intermediate image data; a generating process of generating print data by rasterizing the adjusted intermediate image data; and output processing in which the support application program causes the information processing device to transmit the generated print data to the printer. 
     Otake’068 teaches a saving mode 30for reducing usage amount of a colorant is selected [as shown in Fig.8, the toner reduction processing is being executed in step S805. Therefore, a saving mode for reducing a usage amount of a colorant is considered being selected in order to perform the toner reduction operation];
     an intermediate adjustment process of acquiring intermediate image data corresponding to the image to be printed according to the print instruction from the general- purpose print program and performing an adjustment for reducing the usage amount of the20 colorant for the acquired intermediate image data (Fig.8).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamazaki’459 according to the teaching of Otake’068 to perform operation to reduce toner required for printing because this will allow the printer to print more pages.
     The combination of Yamazaki’459 and Otake’068 does not teach a generating process of generating print data by rasterizing the adjusted intermediate image data; and output processing in which the support application program causes the information processing device to transmit the generated print data to the printer.
     Igarashi’734 teaches generating process of generating print data by rasterizing the adjusted intermediate image data (paragraph 22); 
     output processing in which the support application program causes the information processing device to transmit the generated print data to the printer (paragraph 21).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamazaki’459 and Otake’068 according to the teaching of Igarashi’734 to rasterize the image data which has been performed the toner reduction processing (Fig.8, step S805 in Otake’068) and then to transmit the rasterized image data to be printer for printing (generating print data by rasterizing the adjusted intermediate image data; outputting the generated print data so that the print data is transmitted from the information process device to the printer) because this will allow a printer to perform printing and save toner more effectively.
     With respect to claim 13, it is a method claim that claims how the information processing device of claim 11 to perform printing with toner saving.  Claim 13 is obvious in view of Yamazaki’459, Kuno’083 and Maeda’637 because the claimed combination operates at the same manner as described in the rejected claim 11. In addition, the reference has disclosed a printing system to delete the unwanted rule line data, the process (method) to delete the unwanted rule line data is inherent disclosed to be performed by a processor in the printing system when the printing system performs the operation to delete the unwanted rule line data
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki’459 (US 2020/0012459), Otake’068 (US 2016/0295068), Igarashi’734 (US 2015/0016734) and further in view of Maeda’637 (US 2017/0031637).
     With respect to claim 5, which further limits claim 1,  Yamazaki’459 does not teach, wherein the process further comprise in response to a request from an application program installed in the information processing device, receiving selection information on whether or not the saving mode is selected via a user interface of the information processing device; and passing the received selection information to the application program as a response to the request, the selection information is included in the print instruction sent from the application program, and the computer executes the acquiring and the adjustment in a case where, when receiving the print instruction, the print instruction includes the selection information indicating that the saving mode is selected.  
     Maeda’637 teaches wherein the process further comprises: in response to a request from an application program installed in the information 18 processing device, receiving selection information on whether or not the saving mode is selected via a user interface of the information processing device (Fig.5, item 86); and 
     passing the received selection information to the application program as a response to the request [as shown in Fig.5, the toner save 86 setting for a print operation is being designated. As a result, the received selection information to the application program as a response to the request considered being passed in order to instruct a printer to process the job with the toner save setting], 
     5the selection information is included in the print instruction sent from the application program [as shown in Fig.5, the toner save 86 setting for a print operation is being designated with other print settings], and 
     the computer execute the acquiring and the adjustment in a case where, when receiving the print instruction, the print instruction includes the selection information indicating that the saving mode is selected [as shown in Fig.5, the toner save 86 setting for a print operation is being designated. Therefore, the computer is considered to executes the acquiring and the adjustment in a case where, when receiving the print instruction, the print instruction includes the selection information indicating that the saving mode is selected in order to instruct a printer to process the job with the toner save setting]. 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamazaki’459, Otake’068 and Igarashi’734 according to the teaching of Maeda’637 to provide the toner saving option to allow a user to configure a job because this will allow the toner to be saved more effectively.
    With respect to claim 6, which further limits claim 1, Yamazaki’459 does not teach wherein the process further comprises: in response to a request from an application program installed in the information processing device, passing an input request of selection information on whether or not the 15saving mode is selected to the application program, when the input request is received by the application program, the application program receives the selection information via a user interface of the information processing device and includes the selection information in the print instruction, the computer executes the acquiring and the adjustment in a case where when 20receiving the print instruction, the print instruction includes the selection information indicating that the saving mode is selected.  
     Maeda’637 teach wherein the process further comprises: in response to a request from an application program installed in the information processing device, passing an input request of selection information on whether or not the 15saving mode is selected to the application program [as shown in Fig.5, the toner save 86 setting for a print operation is being designated. As a result, an input request of selection information on whether or not the 15saving mode is selected to the application program considered being passed in response to a request from an application program installed in the information processing device in order to instruct a printer to process the job with the toner save setting], 
     when the input request is received by the application program, the application program receives the selection information via a user interface of the information processing device and includes the selection information in the print instruction [as shown in Fig.5, the toner save 86 setting for a print operation is being designated], 
     the computer executes the acquiring and the adjustment in a case where when 20receiving the print instruction, the print instruction includes the selection information indicating that the saving mode is selected [as shown in Fig.5, the toner save 86 setting for a print operation is being designated. Therefore, the computer is considered to execute the acquiring and the adjustment in a case where, when receiving the print instruction, the print instruction includes the selection information indicating that the saving mode is selected in order to instruct a printer to process the job with the toner save setting]. 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamazaki’459, Otake’068 and Igarashi’734 according to the teaching of Maeda’637 to provide the toner saving option to allow a user to configure a job because this will allow the toner to be saved more effectively.
     With respect to claim 7, which further limits claim 1, Yamazaki’459 does not teach wherein the process further comprises: 25receiving selection information on whether or not the saving mode is selected via a user interface of the information processing device; and storing the selection information received in the receiving in a memory of the information processing device, and the computer execute the acquiring and the adjustment in a case where when 30receiving the print instruction, the selection information indicating that the saving mode is selected is stored in the memory.  
     Maeda’637 teaches wherein the process further comprises: 25receiving selection information on whether or not the saving mode is selected via a user interface of the information processing device [as shown in Fig.5, the toner save 86 setting for a print operation is being designated]; and 
     storing the selection information received in the receiving in a memory of the information processing device [as shown in Fig.5, the toner save 86 setting for a print operation is being designated. As a result, the selected the toner save 86 setting is considered being stored either temporary or permanently in order to instruct the print job to be printed with toner saving], and 
     the computer execute the acquiring and the adjustment in a case where when 30receiving the print instruction, the selection information indicating that the saving mode is selected is stored in the memory [as shown in Fig.5, the toner save 86 setting for a print operation is being designated. As a result, the computer is considered to execute the acquiring and the adjustment in a case where when 30receiving the print instruction in order to instruct a printer to process the job with the toner save setting]. 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamazaki’459, Otake’068 and Igarashi’734 according to the teaching of Maeda’637 to provide the toner saving option to allow a user to configure a job because this will allow the toner to be saved more effectively.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki’459 (US 2020/0012459), Otake’068 (US 2016/0295068) and Igarashi’734 (US 2015/0016734) and further in view of Tsutsumi’631 (US 2011/0157631).
     With respect to claim 9, which further limits claim 8, the combination of Yamazaki’459, Otake’068 and Igarashi’734 does not teach wherein in the 5transmitting of the print data by the information processing device, whether or not to transmit the command to the printer is determined according to a model of the printer which is a destination of the print data.  
     Tsutsumi’631 teaches wherein in the 5transmitting of the print data by the information processing device, whether or not to transmit the command to the printer is determined according to a model of the printer which is a destination of the print data (paragraphs 124 and 125).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamazaki’459, Otake’068 and Igarashi’734 according to the teaching of Tsutsumi’631 to determine if the designated printer has ability to process the job because this will allow print job to be processed more effectively.
Claims 10 ,12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki’459 (US 2020/0012459) and further in view of Otake’068 (US 2016/0295068).
     With respect to claim 10, Yamazaki’459 teaches a non-transitory computer readable medium storing a support application program (Fig.2B, item 203) causing a computer 10installed in an information processing device (Fig.1, item 101)  to execute a process for supporting a printer connected to the information processing device, the process comprising: 
     in a case where a print instruction causing the printer to print an image is sent to a general-purpose print program pre-installed in an operating system of the information processing device [regarding to the print data generating software 202 shown in Fig.2B], and in a job based on the print instruction [as shown in Fig.2B, the preview unit 206 receives the generated print data from the print data generating software 202 and then transmits it to the printing apparatus 102 for printing. The generated data is considered to include the print instruction],
     Yamazaki’459 does not teach a saving mode for reducing a 15usage amount of a colorant is selected, acquiring, from the general-purpose print program, print data corresponding to the image to be printed according to the print instruction; performing an adjusting for reducing a usage amount of colorant for acquired print data; output the adjusted print data so that the adjusted print data is transmitted from information device to the printer.
     Otake’068 teaches a saving mode for reducing a 15usage amount of a colorant is selected [as shown in Fig.8, the toner reduction processing is being executed in step S805. Therefore, a saving mode for reducing a usage amount of a colorant is considered being selected in order to perform the toner reduction operation]; 
     acquiring, from the general-purpose print program, print data corresponding to the image to be printed according to the print instruction (Fig.8);
     performing an adjusting for reducing a usage amount of colorant for acquired print data (Fig.8); 
     output the adjusted print data so that the adjusted print data is transmitted from information device to the printer (Fig.9).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamazaki’459 according to the teaching of Otake’068 to perform operation to reduce toner required for printing because this will allow the printer to print more pages.
     With respect to claim 12, Yamazaki’459 teaches an information processing device (Fig.1, item 101) comprising a computer, 
     wherein an operating system of the information processing device includes a general-purpose print program [regarding to the print data generating software 202 shown in Fig.2B] that is a pre-installed program, 
     a support application program [regarding to the integrated extension application 203  shown in Fig.2B] available for printing using a printer (Fig.2B, item 102) connected to the information 10processing device is installed in the information processing device (Fig.2B), and 
     the computer executes: in a case where a print instruction causing the printer to print an image is output to the general-purpose print program [regarding to the print data generating software 202 shown in Fig.2B], and in a job based on the print instruction [as shown in Fig.2B, the preview unit 206 receives the generated print data from the print data generating software 202 and then transmits it to the printing apparatus 102 for printing. The generated data is considered to include the print instruction], 
     an output processing in which the support program causes the information processing device to transmit the print data generated by to 20the printer [as shown in Fig.2B, the preview unit 206 receives the generated print data from the print data generating software 202 and then transmits it to the printing apparatus 102 for printing (paragraph 69)].  
     Yamazaki’459 does not teach a saving mode for reducing a usage amount of a colorant is selected, an acquiring process of acquiring, from the general-purpose program, print data corresponding to the image to be printed according to the print instruction; an adjustment process of performing an adjusting for reducing a usage amount of colorant for the acquired print data; and an output processing in which the support application program causes the information processing device to transmit the adjusted print data to the printer.
     Otake’068 teaches a saving mode for reducing a usage amount of a colorant is selected [as shown in Fig.8, the toner reduction processing is being executed in step S805. Therefore, a saving mode for reducing a usage amount of a colorant is considered being selected in order to perform the toner reduction operation].
     an acquiring process of acquiring, from the general-purpose program, print data corresponding to the image to be printed according to the print instruction (Fig.8); 
     an adjustment process of performing an adjusting for reducing a usage amount of colorant for the acquired print data (Fig.8); and 
     an output processing in which the support application program causes the information processing device to transmit the adjusted print data to the printer (Fig.9).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamazaki’459 and Otake’068 according to the teaching of Igarashi’734 to rasterize the image data which has been performed the toner reduction processing (Fig.8, step S805 in Otake’068) and then to transmit the rasterized image data to be printer for printing (generating print data by rasterizing the adjusted intermediate image data; outputting the generated print data so that the print data is transmitted from the information process device to the printer) because this will allow a printer to perform printing and save toner more effectively.
     With respect to claim 14, it is a method claim that claims how the information processing device of claim 12 to perform printing with toner saving.  Claim 14 is obvious in view of Yamazaki’459, Kuno’083 and Maeda’637 because the claimed combination operates at the same manner as described in the rejected claim 12. In addition, the reference has disclosed a printing system to delete the unwanted rule line data, the process (method) to delete the unwanted rule line data is inherent disclosed to be performed by a processor in the printing system when the printing system performs the operation to delete the unwanted rule line data.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Choi’759 (US 2006/0279759) discloses a method of setting print options of an image forming apparatus using a driver user interface in a terminal, such as a PC, connected to the image forming apparatus.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674